 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      PATRICK K GIBSON,
                                                          CASE NO. 3:17-CV-05187-RBL-DWC
11                             Plaintiff,
                                                          AMENDED PRETRIAL SCHEDULING
12               v.                                       ORDER
13      EDITH KROHA,

14                             Defendant.

15
            This is a civil rights action brought pursuant to 42 U.S.C. § 1983. On August 12, 2019,
16
     the Ninth Circuit remanded to this Court Plaintiff Patrick Gibson’s claim against Defendant
17
     Edith Kroha alleging constitutionally inadequate medical care. Dkt. 61, 66. On August 14, 2019,
18
     the parties filed a Stipulated Motion to Establish Scheduling Order and to Continue Plaintiff’s
19
     Pending Motions. Dkt. 68. Considering the Stipulated Motion and relevant record, the Stipulated
20
     Motion (Dkt. 68) is granted. The Court hereby establishes the following amended pretrial
21
     schedule:
22

23

24

     AMENDED PRETRIAL SCHEDULING ORDER -
     1
 1          (1) Discovery

 2          All discovery shall be completed by November 18, 2019. Service of responses to

 3 interrogatories and to requests to produce, and the taking of depositions, shall be completed by

 4 this date. Federal Rule of Civil Procedure 33(a) requires answers or objections to be served

 5 within thirty (30) days after service of the interrogatories. The serving party, therefore, must

 6 serve his/her discovery requests at least thirty (30) days before the deadline in order to allow the

 7 other party time to answer. Discovery requests must be served directly on the opposing party’s

 8 counsel by mail.

 9          (2) Motion to Compel to Discovery

10          Any motion to compel discovery shall be filed not later than December 2, 2019. Before

11 filing a discovery motion, the parties must confer and attempt to resolve their differences. A good

12 faith effort to confer with a party or person not making a disclosure or discovery requires a face-to-

13 face meeting or a telephone conference. If unable to resolve their differences, the party filing the

14 discovery motion must, either within the motion to compel or in a separate affidavit attached to the

15 motion to compel, list the date, manner, and participants to the conference. If the moving party

16 fails to include such a certification, the court may deny the motion without addressing the merits of

17 the dispute. See Fed. R. Civ. P. 37 and LCR 37(a)(1).

18          The motion to compel must: (1) list the matters on which the parties were unable to agree;

19 (2) identify the nature and relevance of the documents and materials sought; (3) list the reason(s)

20 why the mandatory initial disclosures were inadequate; and, (4) explain why the discovery sought

21 is proportional to the needs of the case, considering the importance of the issues at stake in the

22 action, the amount in controversy, the parties’ relative access to relevant information, the parties’

23

24

     AMENDED PRETRIAL SCHEDULING ORDER -
     2
 1 resources, the importance of the discovery in resolving the issues, and whether the burden or

 2 expense of the proposed discovery outweighs its likely benefit.

 3          (3) Dispositive Motions

 4          Any dispositive motion shall be filed and served by December 18, 2019. Pursuant to LCR

 5 7(b), any argument being offered in support of a motion shall be submitted as a part of the motion

 6 itself and not in a separate document. The motion shall include in its caption (immediately below

 7 the title of the motion) a designation of the date the motion is to be noted for consideration upon

 8 the Court’s motion calendar. Dispositive motions shall be noted for consideration on a date no

 9 earlier than the fourth Friday following filing and service of the motion.

10          All briefs and affidavits in opposition to any motion shall be filed and served pursuant to

11 the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The party making

12 a motion may file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief

13 shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

14 Procedure and LCR 7.

15          Defendants are reminded that they MUST serve a Rand notice, in a separate document,

16 concurrently with motions to dismiss based on a failure to exhaust and motions for summary

17 judgment so that pro se plaintiffs will have fair, timely and adequate notice of what is required of

18 them in order to oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The

19 Ninth Circuit has set forth model language for such notices:

20          A motion for summary judgment under Rule 56 of the Federal Rules of Civil
            Procedure will, if granted, end your case.
21
            Rule 56 tells you what you must do in order to oppose a motion for summary
22          judgment. Generally, summary judgment must be granted when there is no genuine
            issue of material fact – that is, if there is no real dispute about any fact that would
23          affect the result of your case, the party who asked for summary judgment is entitled
            to judgment as a matter of law, which will end your case. When a party you are
24

     AMENDED PRETRIAL SCHEDULING ORDER -
     3
 1          suing makes a motion for summary judgment that is properly supported by
            declarations (or other sworn testimony), you cannot simply rely on what your
 2          complaint says. Instead, you must set out specific facts in declarations,
            depositions, answers to interrogatories, or authenticated documents, as
 3          provided in Rule 56(e), that contradict the facts shown in the defendant’s
            declarations and documents and show that there is a genuine issue of material
 4          fact for trial. If you do not submit your own evidence in opposition, summary
            judgment, if appropriate, may be entered against you. If summary judgment
 5          is granted, your case will be dismissed and there will be no trial.

 6 Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added). Defendants who fail to file

 7 and serve the required Rand notice on the plaintiff(s) may have their motion stricken from the

 8 Court’s calendar with leave to re-file.

 9          (4) Trial, Joint Pretrial Statement, and Expert Disclosures

10          A trial date and deadlines for serving expert disclosures and filing a Joint Pretrial Statement

11 may be established at a later date pending the outcome of any dispositive motions.

12          (5) Proof of Service and Sanctions

13          All motions, pretrial statements, and other filings shall be accompanied by proof that such

14 documents have been served upon counsel for the opposing party or upon any party acting pro se.

15 The proof of service shall show the day and manner of service and may be by written

16 acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of the

17 person who served the papers, or by any other proof satisfactory to the Court. Prisoners subject to

18 the Court’s Mandatory E-Filing Project may comply with this requirement by certifying as to the

19 date the document(s) is handed to the law librarian for scanning. Failure to comply with the

20 provisions of the Order can result in dismissal/default judgment or other appropriate sanctions.

21          (6) Extensions

22          The deadlines contained in this Order are firm and will not be extended by the Court except

23 upon application to the Court with a showing of good cause.

24

     AMENDED PRETRIAL SCHEDULING ORDER -
     4
 1         (7) Address

 2         The parties are to promptly update the Court with any change of address or other contact

 3 information.

 4         (8) Instructions to Clerk

 5         The Clerk of Court is directed to send a copy of this Order to plaintiff and to counsel for

 6 defendants.

 7         The Clerk of Court is also directed to re-note Plaintiff’s Motion to Supplement the

 8 Record (Dkt. 64) and Motion for Summary Judgment (Dkt. 65) for October 4, 2019.

 9         Dated this 20th day of August, 2019.



                                                         A
10

11
                                                         David W. Christel
12                                                       United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

     AMENDED PRETRIAL SCHEDULING ORDER -
     5
